DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 102-118 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Compound B in the reply filed on February 3, 2022 is acknowledged.

Due to the overlap that occurs between formulae the claims have been searched to the extent that the formula is 
    PNG
    media_image1.png
    290
    341
    media_image1.png
    Greyscale
this occurs as follows:
in formula (FI) R1F and R2F is taken together to form a condensed ring selected from naphthalene ring and a tetrahydronaphthalene ring, ZF is O; XF is N; and YF is C(=O);
in formula (FII) WF is a naphthalene or a tetrahydronaphthalene ring;
in formula (AI) XA is N and YA is C=O;
in formula (AII);
in formula (GI) XG is N and YG
in formula (HI) R1H and R2H is taken together to form a condensed ring selected from naphthalene ring and a tetrahydronaphthalene, ZH is O; XH is N; YH is C(=O); and mH is 1;
in formula (HII) XHa is N and YHa is C(=O);
in formula (EI) W1E is naphthalene ring or a tetrahydronaphthalene ring, X is N; Y is C(=O); and PE is 1;
in formula (BI) WB is a tetrahydronaphthalene ring, ZB is O; XB is N; and YB is C(=O);
in formula (BII) WB is a tetrahydronaphthalene ring, Z1B is O and Z2B is O; and
in formula BIII) PB is 1.

Claims 109 and 110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.

Claims 102-104 and 111-118 are rejected as being drawn to an improper Markush group. The recited compounds, while possessing a common utility, differ widely in structure and are not art-recognized equivalents and are thus, independently distinct for the reasons set forth in the restriction. The Markush group represented by the class of compounds P2X4 receptor anatgonists, various formulae, the ring fusion and the variables Xs and Ys are structurally dissimilar which renders the claim clearly improper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 102-108 and 111-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The nature of the instant invention has claims, which embrace a method of preventing or treating cough with a compound that is a P2X4 receptor antagonistic activity.  The terms P2X4 receptor antagonist is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
HOW TO MAKE: The nature of the instant invention has claims which embrace the method of use where the compound is a P2X4 receptor antagonist of which the applicants are claiming compounds of formula (FI), (FII), (AI), (AII), (GI), (HI), (HII), (EI), (BI), (BII), (BIII), (CI), (CII), (DI) and (DII).  The specification fails to teach that which the applicants regard as their invention.  The applicant’s specification neither supports nor contemplates the P2X4 receptor antagonistic compounds are BX430, ivermectin, 5BDBD, indophagolin, BAY-1797, PSB-12062, PSB-12054, BAY-1797, NCP-917, PPADS, suramin, KN-62, TNP-ATP, Brilliant Blue G, PSB-15417, NC-2600, paroxetine, duloxetine, IgG#151-LO, acridinol, 9(10H)-acridanone, etc.  
HOW TO USE: Claim 102 is drawn to the method of preventing or treating cough with a compound that has P2X4 receptor antagonistic activity. Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the 
Instant claim language embraces disorders not only for treatment but the prevention, which is not remotely enabled.  It is presumed in the prevention of the diseases and/or disorders claimed herein there is a way of identifying those people who may develop a cough. There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disorders claimed herein.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention. To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation. The applicants' are not entitled to preempt the efforts of others. The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention. Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art. See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a). Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001. As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 104 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reason(s) apply:
a.	Claim 104 is vague and indefinite in that it is not known what is meant by the “and” which appears before (A19) indicating that the end of the Markush group of species ends with (A19) which is not so.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102-108 and 111-118 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamura et al., U.S. Patent Application Publication No. 2008/0287467.  Tamura teaches the use of P2X4 receptor antagonists for the treatment of cough as set forth in paragraph [0002] with P2X4 receptor antagonists such as PPADS, suramin and ivermectin as set forth in example 2.  The generic use of P2X4 receptor antagonists of Tamura encompasses the instantly claimed method of use of the P2X4 receptor antagonists as claimed herein.  Example 2 differs only in the nature of other P2X4 receptor antagonists.  Tamura teaches the use that includes the use of P2X4 receptor antagonists that are “possibly found newly in future”.  The compounds of the instant invention are generically embraced by Tamura in view of the mode of action where the compounds are P2X4 receptor antagonists.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example 5-[4-(2- iodobenzoylamino)phenyl]-1H-naphtho[1,2-b][1,4]diazepin-2,4(3H,5H)-dione as well as other possibilities from the generically disclosed alternatives of the reference and in so doing obtain the instant compounds in view of the equivalency teachings outlined above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624